—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Nassau County (Winick, J.), dated August 23, 1999, which granted the defendant’s motion for summary judgment, and dismissed the complaint.
Ordered that the order and judgment is affirmed, with costs.
We agree with the Supreme Court that the risk which resulted in the injuries sustained by the plaintiff George Sandas is one which is inherent in the sport which he was playing, and, accordingly, that he assumed that risk (see, Morgan v State of New York, 90 NY2d 471, 484). Therefore, the Supreme Court properly granted the defendant’s motion. Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.